From Halifax.
It has been already decided in this Court that however much a court may be disposed to accommodate the feelings of an infant of fourteen years of age or upwards, in the appointment of a guardian, they are not bound absolutely by the choice of the infant; and that decision well accords with the true spirit of the act passed in 1762, ch. 5, as well as with the opinion of the Court in Mills v. McAlister, 2 N.C. 303. It would be much to be regretted if a court were bound by the choice of an infant in a case of so much importance as that of appointing a guardian. That choice might be brought about by artful, designing persons, whose sole aim would be their own interest. The infant, owing to his tender years and inexperience, could not guard against *Page 179 
these artifices, which a court would be competent both to see and prevent. We are therefore of opinion that the court are not bound to confirm the choice of the infant, but are at liberty to exercise a discretion, independent of any choice which the infant may make.
(233)